This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,374

 5 JORDAN G.,

 6          Child-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Marci E. Beyer, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Herman E. Ortiz
13 Mesilla Park, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 WECHSLER, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.



4   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

5   {3}   IT IS SO ORDERED.


6                                         __________________________________
7                                         JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 _________________________________
10 MICHAEL E. VIGIL, Chief Judge


11 _________________________________
12 JONATHAN B. SUTIN, Judge




                                             2